     Case 3:20-cr-01286-GPC Document 26 Filed 07/14/20 PageID.73 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                    Case No. 20CR01286-GPC
11
                            Plaintiff,            JUDGMENT AND ORDER OF
12                                                DISMISSAL
13         v.
14   JESSICA HERNANDEZ-MONTES (1),
15   JOLETTE VILLEGAS-MARTINEZ (2),
     CRYSTAL CHRISTINA CARDENAS (3),
16

17                          Defendant.
18

19        Upon motion of the United States of America and good cause appearing,
20        IT IS HEREBY ORDERED that the Indictment in the above-captioned case be
21 dismissed without prejudice as to defendants Jessica Hernandez-Montes, Jolette Villegas-

22 Martinez, and Crystal Christina Cardenas.

23        IT IS SO ORDERED.
24

25 Dated: July 14, 2020

26

27

28
